COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-185-CV
 
IN RE TARRANT COUNTY HOSPITAL       
           
           
           
    RELATOR
DISTRICT, SELF INSURED
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and motion for
emergency stay and is of the opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus and motion for emergency
stay are denied.
       
Relator shall pay all costs of this original proceeding, for which let execution
issue.
 
                                                                       
PER CURIAM
 
PANEL B: LIVINGSTON, DAY, and WALKER, JJ.
DELIVERED: June 23, 2003

1. See Tex. R. App. P. 47.4.